     Case 1:19-cv-03046-RHW       ECF No. 18   filed 05/29/20   PageID.1806 Page 1 of 20




 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 2
                                                                  May 29, 2020
 3                                                                     SEAN F. MCAVOY, CLERK




 4

 5
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7     JANIE ELIZABETH G.,
 8              Plaintiff,                         No. 1:19-CV-03046-RHW
 9              v.                                 ORDER GRANTING PLAINTIFF’S
                                                   MOTION FOR SUMMARY
10     ANDREW M. SAUL,                             JUDGMENT AND REMANDING TO
       Commissioner of Social Security,            THE COMMISSIONER
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 13, 14. Plaintiff brings this action seeking judicial review of the Commissioner

15   of Social Security’s final decision, which denied her application for disability

16   insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 401-434,

17   and her application for supplemental security income under Title XVI of the Act, 42

18   U.S.C. §1381-1383F. See Administrative Record (AR) at 1-6, 12-34. After

19   reviewing the administrative record and briefs filed by the parties, the Court

20


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~1
     Case 1:19-cv-03046-RHW           ECF No. 18       filed 05/29/20    PageID.1807 Page 2 of 20




 1   GRANTS Plaintiff’s Motion for Summary Judgment and DENIES Defendant’s

 2   Motion for Summary Judgment.

 3                                          I.      Jurisdiction

 4          Plaintiff filed her applications for disability insurance benefits and

 5   supplemental security income on March 24, 2015. See AR 15, 234-42, 243-48. In

 6   both applications, she initially alleged disability beginning on July 25, 2014. 1 AR

 7   236, 243. Plaintiff’s applications were initially denied on July 16, 2015, see AR 151-

 8   54, and on reconsideration on October 28, 2015. See AR 159-181. On November 23,

 9   2015, Plaintiff filed a request for a hearing. AR 182-83.

10          A hearing with an Administrative Law Judge (“ALJ”) occurred on October 2,

11   2017. AR 49-86. On March 19, 2018, the ALJ issued a decision concluding that

12   Plaintiff was not disabled as defined in the Act and was therefore ineligible for

13   disability benefits or supplemental security income. AR 12-34. On February 6, 2019,

14   the Appeals Council denied Plaintiff’s request for review, AR 1-6, thus making the

15   ALJ’s ruling the final decision of the Commissioner. See 20 C.F.R. §§ 404.981,

16   416.1481. On March 12, 2019, Plaintiff timely filed the present action challenging

17   the denial of benefits. ECF No. 1. Accordingly, her claims are properly before this

18   Court pursuant to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3).

19
            1
               Plaintiff later amended her alleged onset date to coincide with her fiftieth birthday, which
20   was on February 13, 2015. AR 359. However, for claims under Title XVI, benefits are not payable
     prior to the application’s filing date. See 20 C.F.R. § 416.335.

             ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
              JUDGMENT AND REMANDING TO THE COMMISSIONER
                                  ~2
     Case 1:19-cv-03046-RHW       ECF No. 18     filed 05/29/20   PageID.1808 Page 3 of 20




 1                         II.    Five-Step Sequential Evaluation Process

 2         The Social Security Act defines disability as the “inability to engage in any

 3   substantial gainful activity by reason of any medically determinable physical or

 4   mental impairment which can be expected to result in death or which has lasted or

 5   can be expected to last for a continuous period of not less than twelve months.” 42

 6   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be under

 7   a disability only if the claimant’s impairments are so severe that the claimant is not

 8   only unable to do his or her previous work, but cannot, considering claimant’s age,

 9   education, and work experience, engage in any other substantial gainful work that

10   exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

11         The Commissioner has established a five-step sequential evaluation process

12   for determining whether a claimant is disabled within the meaning of the Act. 20

13   C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Step one inquires whether the claimant is

14   presently engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(b),

15   416.920(b). If the claimant is, he or she is not entitled to disability benefits. 20

16   C.F.R. §§ 404.1571, 416.920(b). If not, the ALJ proceeds to step two.

17         Step two asks whether the claimant has a severe impairment, or combination

18   of impairments, that significantly limits the claimant’s physical or mental ability to

19   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). If the claimant does

20


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~3
     Case 1:19-cv-03046-RHW       ECF No. 18     filed 05/29/20   PageID.1809 Page 4 of 20




 1   not have a severe impairment the disability claim is denied and no further evaluative

 2   steps are required. Otherwise, the evaluation proceeds to the third step.

 3         Step three involves a determination of whether one of the claimant’s severe

 4   impairments “meets or equals” one of the listed impairments acknowledged by the

 5   Commissioner to be sufficiently severe as to preclude substantial gainful activity. 20

 6   C.F.R. §§ 404.1520(d), 416.920(d); 20 C.F.R. § 404 Subpt. P. App. 1 (“the

 7   Listings”). If an impairment does, the claimant is per se disabled and qualifies for

 8   benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

 9   fourth step.

10         Step four examines whether the claimant’s residual functional capacity

11   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

12   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

13   not entitled to disability benefits and the inquiry ends. Id.

14         Step five shifts the burden to the Commissioner to prove that the claimant is

15   able to perform other work in the national economy, taking into account the

16   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

17   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c).

18                                 III.   Standard of Review

19         A district court’s review of a final decision of the Commissioner is governed

20   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~4
     Case 1:19-cv-03046-RHW      ECF No. 18     filed 05/29/20   PageID.1810 Page 5 of 20




 1   Commissioner’s decision will be disturbed “only if it is not supported by substantial

 2   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144, 1158-59 (9th Cir.

 3   2012) (citing § 405(g)). In reviewing a denial of benefits, a court may not substitute

 4   its judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 5   1992). When the ALJ presents a reasonable interpretation that is supported by the

 6   evidence, it is not the court’s role to second-guess it. Rollins v. Massanari, 261 F.3d

 7   853, 857 (9th Cir. 2001). Even if the evidence in the record is susceptible to more

 8   than one rational interpretation, if inferences reasonably drawn from the record

 9   support the ALJ’s decision, then the court must uphold that decision. Molina v.

10   Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

11         Moreover, courts “may not reverse an ALJ’s decision on account of an error

12   that is harmless.” Id. An error is harmless “where it is inconsequential to the ultimate

13   nondisability determination.” Id. at 1115. In order to find that an ALJ’s error is

14   harmless, a court must be able to “confidently conclude that no reasonable ALJ,

15   when fully crediting the testimony, could have reached a different disability

16   determination.” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015). The burden

17   of showing that an error is harmful generally falls upon the party appealing the

18   ALJ’s decision. Molina, 674 F.3d at 1111.

19   ///

20   ///


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~5
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1811 Page 6 of 20




 1                                 IV.    Statement of Facts

 2         The facts of the case are set forth in detail in the transcript of proceedings and

 3   only briefly summarized here. Plaintiff was 50 years old on the amended alleged

 4   date of onset, which the regulations define as a person closely approaching advanced

 5   age. AR 89, 359; see 20 C.F.R. §§ 404.1563(d), 416.963(d). She attended school

 6   through the fifth or sixth grade and attended special education classes. AR 54, 264,

 7   360. She can communicate verbally in English but her ability to read or write is

 8   limited. AR 67, 74, 262, 500. She has past work as an agricultural produce sorter for

 9   a fruit company, as an industrial cleaner for a wine company, and as a caregiver for

10   the Department of Social and Health Services. AR 79, 265, 284-88.

11                                V.     The ALJ’s Findings

12         The ALJ determined that Plaintiff was not disabled as it is defined in the Act

13   at any time from February 13, 2015 (the amended alleged onset date) through March

14   19, 2018 (the date the ALJ issued his decision). AR 16, 28.

15         At step one, the ALJ found that Plaintiff had not engaged in substantial

16   gainful activity since the amended alleged onset date. AR 17.

17         At step two, the ALJ found Plaintiff had the following severe impairments:

18   degenerative disc disease, obesity, depressive disorder, anxiety disorder, personality

19   disorder, and intellectual disorder. AR 17.

20


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~6
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1812 Page 7 of 20




 1         At step three, the ALJ found that Plaintiff did not have an impairment or

 2   combination of impairments that met or medically equaled the severity of one of the

 3   listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 17-18.

 4         At step four, the ALJ found that Plaintiff had the residual functional capacity

 5   to perform light work as defined in 20 C.F.R. §§ 404.1567(b), 416.967(b), albeit

 6   with some additional limitations. AR 20. With respect to her physical abilities, the

 7   ALJ found that Plaintiff could lift and carry 20 pounds occasionally and 10 pounds

 8   frequently. AR 20. She could stand and walk for six hours in an eight-hour workday

 9   and also sit for six hours in an eight-hour workday. AR 20. She could push and pull

10   without limitation. AR 20. She could frequently stoop and occasionally kneel,

11   crouch, crawl, and climb ramps and stairs, but could never climb ladders, ropes, or

12   scaffolds. AR 20. She could not be exposed to extreme cold, vibration, hazardous

13   machinery, or unprotected heights. AR 20.

14         With respect to Plaintiff’s mental abilities, the ALJ found that Plaintiff could

15   understand, remember, and carry out simple instructions. AR 20. She could make

16   judgments commensurate with the functions of unskilled work—i.e., “work that

17   needs little or no judgment to do simple duties, work where a person can usually

18   learn to do the job in 30 days, and work where little specific vocational preparation

19   and judgment are needed.” AR 20. She could respond appropriately to supervision

20   and deal with occasional changes in work environments. AR 20. However, she could


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~7
     Case 1:19-cv-03046-RHW        ECF No. 18   filed 05/29/20   PageID.1813 Page 8 of 20




 1   not work in close coordination with coworkers doing tasks requiring teamwork, nor

 2   could she have contact with the general public. AR 20.

 3         Given these physical and mental limitations, the ALJ concluded that Plaintiff

 4   could do her past job as an agricultural produce sorter as the job was generally

 5   performed. AR 27-28. Based on the vocational expert’s testimony, the ALJ found

 6   that this job did not require any activities that were precluded by Plaintiff’s residual

 7   functional capacity. AR 27.

 8                                  VI.     Issues for Review

 9         Plaintiff argues that the ALJ: (1) erred by not including fibromyalgia as one of

10   her severe impairments at step two of the sequential evaluation, (2) improperly

11   weighed the medical opinion evidence, (3) erred in not approving her claim in

12   accordance with Medical-Vocational Guideline Rule 202.09, (4) improperly

13   discredited her subjective pain complaint testimony, and (5) erred in finding that she

14   could perform her past work as an agricultural sorter. ECF No. 13 at 4-17.

15                                        VII. Discussion

16   A.    The ALJ Erred at Step Two by Not Including Fibromyalgia as One of
           Plaintiff’s Severe Impairments
17
           Plaintiff argues that all of her medical providers unanimously agreed that she
18
     suffers from fibromyalgia and that the ALJ therefore erred by not including this
19
     condition as one of her severe impairments at step two. ECF No. 13 at 4-11. The
20
     Commissioner appears to concede that this was error but argues that the error was

            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~8
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1814 Page 9 of 20




 1   harmless because Plaintiff does not identify any limitations from this condition that

 2   were not already included in the residual functional capacity. ECF No. 14 at 3-5.

 3         At step two in the sequential evaluation process, the ALJ must determine

 4   whether a claimant has a medically severe impairment or combination of

 5   impairments. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The claimant has

 6   the burden to establish that he or she (1) has a medically determinable impairment

 7   and (2) that the impairment is severe. 20 C.F.R. §§ 404.1512, 416.912(a). To be

 8   severe, an impairment must significantly limit the claimant’s ability to perform basic

 9   work activities. 20 C.F.R. §§ 404.1520(c), 404.1522(a), 416.920(c), 416.922(a).

10         Moreover, to establish the existence of a severe impairment, the claimant must

11   provide objective medical evidence—a claimant’s statements regarding his or her

12   symptoms are insufficient, as are a claimant’s reports of a diagnosis. 20 C.F.R. §§

13   404.1521, 416.921. When a claimant produces objective medical evidence, however,

14   “an ALJ may find that a claimant lacks a medically severe impairment or

15   combination of impairments only when his conclusion is ‘clearly established by

16   medical evidence.’” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005) (quoting

17   SSR 85-28).

18         When arguing on appeal that the ALJ failed to include a severe impairment at

19   step two, a claimant cannot simply point “to a host of diagnoses scattered throughout

20   the medical record.” Cindy F. v. Berryhill, 367 F. Supp. 3d 1195, 1207 (D. Or.


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~9
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1815 Page 10 of 20




 1   2019). Rather, to establish harmful error, a claimant must specifically identify

 2   functional limitations that the ALJ failed to consider in the sequential analysis. Id.;

 3   see also Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

 4         In this case, multiple treating and examining physicians opined that Plaintiff

 5   has fibromyalgia. In October 2015, Plaintiff’s longtime primary care physician,

 6   Katheryn Norris, D.O., referred Plaintiff to internist Flint Orr, M.D., because she

 7   suspected possible rheumatoid arthritis. AR 1399. Dr. Orr examined Plaintiff and

 8   determined that his physical examination did not support a diagnosis of

 9   inflammatory arthritis. AR 1400. Instead, he believed that fibromyalgia was the most

10   likely diagnosis. AR 1400-01. He recommended a variety of additional laboratory

11   tests and imaging studies. AR 1401.

12         Plaintiff completed the additional testing. AR 1403. Upon reviewing it, Dr.

13   Norris agreed with Dr. Orr that Plaintiff had fibromyalgia and added the condition to

14   Plaintiff’s treatment plan. AR 1411-12; see also AR 1414, 1419, 1421, 1425-26,

15   1433, 1438, 1441. Dr. Norris opined that Plaintiff’s fibromyalgia prevented her from

16   performing any type of work on a reasonably continuous, sustained basis. AR 1688.

17         In June 2016, Dr. Norris referred Plaintiff to rheumatologist James Byrd,

18   M.D., Ph.D. AR 1578. Dr. Byrd examined Plaintiff and documented greater than 11

19   tender points. AR 1580; see also AR 1591, 1598, 1602, 1610, 1614. He also

20   documented “diffuse allover body pain” in Plaintiff’s muscles, joints, and skin. AR


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 10
     Case 1:19-cv-03046-RHW     ECF No. 18    filed 05/29/20   PageID.1816 Page 11 of 20




 1   1579. He opined that her presentation was “most consistent with fibromyalgia,” but

 2   noted that this was “a diagnosis of exclusion” and wanted additional laboratory work

 3   done. AR 1580. He later diagnosed fibromyalgia. AR 1592, 1599.

 4         In October 2016, Dr. Byrd stated that Plaintiff could not work with her

 5   condition. AR 1599. In July 2017, he again opined, “In review of her severe

 6   fibromyalgia symptoms, it is my professional opinion that I do not think she can

 7   work in any capacity.” AR 1615. He again reiterated this opinion in a separate

 8   medical questionnaire. AR 1575.

 9         Dr. Norris later referred Plaintiff to psychiatrist Pedro Fernandez, M.D., who

10   diagnosed major depressive disorder, chronic insomnia, and fibromyalgia. AR 1667.

11   Dr. Fernandez noted that the prognosis for Plaintiff’s fibromyalgia was poorer

12   because it coexisted with depression and anxiety. AR 1667. He opined that her

13   fibromyalgia “worsen[ed] exponentially her capacity to work because this condition

14   has a very strong emotional component and also her emotional condition worsens

15   this somatic illness.” AR 1687.

16         To summarize, four separate physicians diagnosed Plaintiff with fibromyalgia

17   and at least two believed that this condition precluded her from working altogether.

18   As noted above, an ALJ’s conclusion that a claimant lacks a severe impairment must

19   be “clearly established by medical evidence.” Webb, 433 F.3d at 687. And here there

20   is no medical evidence supporting the ALJ’s conclusion—no medical provider


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 11
     Case 1:19-cv-03046-RHW      ECF No. 18     filed 05/29/20   PageID.1817 Page 12 of 20




 1   opined that Plaintiff does not have fibromyalgia and, in fact, the medical evidence is

 2   unanimous that she does.

 3         The Commissioner does not dispute that the ALJ erred by not including

 4   fibromyalgia as a medically determinable impairment at step two. See ECF No. 14 at

 5   3-5. However, the Commissioner argues that any error was harmless because “the

 6   ALJ sufficiently accounted for any limitations caused by Plaintiff’s impairments in

 7   the residual functional capacity finding.” Id. at 3.

 8         The Commissioner is incorrect. Both Dr. Norris and Dr. Byrd believed that

 9   Plaintiff could not work at all due to her fibromyalgia symptoms. AR 1575, 1688.

10   These opinions are plainly at odds with the residual functional capacity finding, in

11   which the ALJ determined that Plaintiff could perform light work. See AR 20.

12   Assuming (without deciding) the truth of these opinions, the Court cannot

13   “confidently conclude” that the error was harmless. Marsh, 792 F.3d at 1173; see

14   Oudinot-Robertson v. Berryhill, 2017 WL 4182807, at *1 (D. Or. 2017) (Aiken, J.)

15   (ALJ’s error at step two in not including fibromyalgia as a medically determinable

16   impairment was not harmless because the ALJ excluded fibromyalgia symptoms

17   from consideration at steps four and five). On remand, the ALJ shall include

18   fibromyalgia as a severe impairment at step two and then consider the limiting

19   effects arising from this condition in determining Plaintiff’s residual functional

20   capacity.


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 12
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1818 Page 13 of 20




 1   B.    The ALJ’s Consideration of the Medical Opinion Evidence

 2         Plaintiff argues that the ALJ erred in evaluating and weighing the medical

 3   opinion evidence. ECF No. 13 at 4-11. Specifically, she argues the ALJ erred in

 4   weighing the medical opinions from four providers: (1) Dr. Byrd, (2) Dr. Norris, (3)

 5   Dr. Fernandez, and (4) examining psychologist Cecilia Cooper, Ph.D. Id.

 6         1.     Dr. Byrd and Dr. Norris

 7         The ALJ gave no weight to the medical opinions of Dr. Byrd and Dr. Norris,

 8   who both opined that Plaintiff could not work at all. AR 26; see AR 1575, 1615,

 9   1688. The ALJ’s primary reasoning was that they both based their determinations on

10   Plaintiff’s diagnosis of fibromyalgia, which the ALJ did not believe was a medically

11   determinable impairment. However, as discussed, the uncontroverted medical

12   evidence establishes that Plaintiff has this condition. The ALJ also stated that “Dr.

13   Byrd himself indicated that [Plaintiff] had less than 11 positive tender points, and he

14   did not document pain in all 4 quadrants of her body.” AR 26. This is plainly

15   incorrect. AR 1579-80, 1591, 1598, 1602, 1610, 1614 (documenting greater than 11

16   tender points and “diffuse allover body pain”). Therefore, this was an improper basis

17   upon which to discount their opinions.

18         However, the Commissioner argues that the ALJ offered another reason for

19   discounting Dr. Byrd’s and Dr. Norris’s opinions: that they were conclusory and

20   unexplained. ECF No. 14 at 10. Based on the current record, the Commissioner is


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 13
     Case 1:19-cv-03046-RHW        ECF No. 18      filed 05/29/20   PageID.1819 Page 14 of 20




 1   correct that this was a proper basis for discounting Dr. Byrd’s and Dr. Norris’s

 2   opinions as they related to Plaintiff’s capacity for work—neither of them gave a

 3   substantive explanation for their opinion. See 20 C.F.R. §§ 404.1527(c)(3),

 4   416.927(c)(3) (“The better an explanation a source provides for a medical opinion,

 5   the more weight we will give that medical opinion.”). On remand, however, Plaintiff

 6   will have an opportunity to supplement the record. Additional medical evidence may

 7   undermine this rationale as a basis for discounting Dr. Byrd’s and Dr. Norris’s

 8   opinions.

 9          2.     Dr. Fernandez

10          The ALJ mainly rejected Dr. Fernandez’s opinion on the grounds that he

11   based his determination on Plaintiff’s diagnosis of fibromyalgia, which the ALJ did

12   not believe was medically determinable. AR 26. As discussed, this was incorrect.2

13   However, the ALJ also reasoned that Dr. Fernandez did not explain “how exactly

14   [Plaintiff’s] fibromyalgia impacted her recovery from depression and anxiety.” AR

15   26. At least based on the current record—which Plaintiff will have the opportunity to

16   supplement on remand—this was proper. See 20 C.F.R. §§ 404.1527(c)(3),

17   416.927(c)(3).

18          3.     Examining psychologist Cecilia Cooper, Ph.D.

19

20          2
               Moreover, the ALJ did not acknowledge or consider that Dr. Fernandez also diagnosed
     Plaintiff with major depressive disorder and insomnia. See AR 26.

             ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
              JUDGMENT AND REMANDING TO THE COMMISSIONER
                                  ~ 14
     Case 1:19-cv-03046-RHW       ECF No. 18   filed 05/29/20   PageID.1820 Page 15 of 20




 1           At the conclusion of the hearing in this case, the ALJ determined that it was

 2   necessary to further develop the record with respect to Plaintiff’s alleged illiteracy.

 3   AR 83-85. The ALJ referred Plaintiff to Dr. Cooper for a psychological consultative

 4   examination. AR 368.

 5           Dr. Cooper evaluated Plaintiff on December 20, 2017. AR 1695-98. She

 6   apparently understood the ALJ’s request to be “for non-English speaking IQ

 7   testing.” AR 1695. She then administered a series of tests and concluded that

 8   Plaintiff’s visual immediate memory skills and ability to carry out simple

 9   instructions with closely related steps were not significantly impaired, but that

10   Plaintiff did have trouble remembering and completing complex instructions. AR

11   1696. Dr. Cooper also administered the Wechsler Adult Intelligence Scale, which

12   resulted in a full-scale IQ of 59. AR 1697. She concluded that Plaintiff’s test scores

13   were “indicative of significantly lower than average intellectual functioning.” AR

14   1698.

15           The ALJ outlined Dr. Cooper’s findings, noting that Plaintiff did not have a

16   significant visual memory impairment, that she could carry out simple instructions

17   with closely related steps, but that she had trouble with complex instructions. AR 26.

18   The ALJ also noted that Plaintiff’s IQ score was 59 and that the remainder of her test

19   scores, except for perceptual reasoning, were in “the extremely low range.” AR 26.

20   The ALJ then incorporated Dr. Cooper’s finding that Plaintiff could only carry out


             ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
              JUDGMENT AND REMANDING TO THE COMMISSIONER
                                  ~ 15
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1821 Page 16 of 20




 1   simple instructions into the residual functional capacity. AR 27; see AR 20. The ALJ

 2   then noted that “Dr. Cooper did not address other functional abilities.” AR 27.

 3         Plaintiff argues the ALJ failed “to consider the evidence as a whole” because

 4   he omitted details about Plaintiff’s performance on the three-step command. ECF

 5   No. 13 at 10. However, the ALJ focused on and adopted Dr. Cooper’s bottom-line

 6   conclusion from this test: that Plaintiff could carry out simple instructions, but not

 7   complex ones. See AR 26-27, 1696.

 8         Plaintiff also argues that the ALJ did not mention that she had test results in

 9   the bottom 4th percentile and that her IQ was 59. ECF No. 13 at 10. However, the

10   ALJ did, in fact, outline these findings. See AR 26. Plaintiff implies that these

11   findings should have resulted in a more restrictive residual functional capacity, but

12   fails to identify any additional functional limitations that Dr. Cooper provided but

13   the ALJ failed to include. See ECF No. 13 at 10-11; Turner v. Comm’r of Soc. Sec.,

14   613 F.3d 1217, 1222-23 (9th Cir. 2010). Accordingly, Plaintiff fails to establish any

15   error in the ALJ’s consideration of Dr. Cooper’s opinion.

16   ///

17   C.    Medical-Vocational Guidelines Rule 202.09

18         Next, Plaintiff argues that the ALJ erred in not finding her disabled under

19   Medical-Vocational Rule 202.09, which directs a decision of “disabled” when the

20   claimant is limited to light work, is closely approaching advanced age (i.e., between


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 16
     Case 1:19-cv-03046-RHW      ECF No. 18    filed 05/29/20   PageID.1822 Page 17 of 20




 1   the ages of 50 and 54), is illiterate or unable to communicate in English, and has

 2   work experience only in unskilled occupations. 20 C.F.R. § Pt. 404, Subpt. P, App.

 3   2, Rule 202.09.

 4         However, the Medical-Vocational Guidelines only apply at step five of the

 5   sequential evaluation process—i.e., when “the individual’s impairment(s) prevents

 6   the performance of his or her vocationally relevant past work” and the ALJ must

 7   then determine whether the claimant is able to perform other work in the national

 8   economy. 20 C.F.R. § Pt. 404, Subpt. P, App. 2, Rule 200.00(a). Here, the ALJ did

 9   not reach step five in the sequential evaluation because he determined that Plaintiff

10   could return to her prior job as an agricultural sorter. See AR 27-28.

11         On remand, however, further consideration of Plaintiff’s fibromyalgia may

12   affect the residual functional capacity assessment and, consequently, may have a

13   bearing on whether Plaintiff was able to return to her past job as an agricultural

14   sorter. If the ALJ ultimately determines that she could not, then the ALJ will need to

15   proceed to step five and the Medical-Vocational Guidelines will be relevant.

16   Resolution of this issue therefore depends on what the ALJ ultimately finds on

17   remand at step four.

18   D.    On Remand, the ALJ Shall Reevaluate the Credibility of Plaintiff’s
           Subjective Pain Complaints
19
           Plaintiff argues the ALJ erred by discounting the credibility of her testimony
20
     regarding her pain symptoms. ECF No. 13 at 11-16. As discussed above, the ALJ

            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 17
     Case 1:19-cv-03046-RHW          ECF No. 18       filed 05/29/20    PageID.1823 Page 18 of 20




 1   should have included fibromyalgia—a medical condition characterized by chronic

 2   widespread pain—as a severe impairment. Because Plaintiff’s symptoms from this

 3   condition may affect the analysis with respect to whether her pain complaints were

 4   fully credible, upon remand the ALJ shall reevaluate Plaintiff’s credibility after

 5   having considered her fibromyalgia.3

 6   E.     The ALJ’s Finding That Plaintiff Could Perform Her Past Work as an
            Agricultural Sorter
 7
            Finally, Plaintiff argues that the ALJ erred in finding that she could perform
 8
     her past work as an agricultural sorter. ECF No. 13 at 16-17. Plaintiff’s argument
 9
     here just restates her prior arguments that the ALJ improperly rejected the medical
10
     opinions of Dr. Byrd, Dr. Norris, Dr. Fernandez, and Dr. Cooper. See Stubbs-
11
     Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008); Rollins, 261 F.3d at
12
     857. However, on remand, the ALJ will reconsider whether Plaintiff could perform
13
     her past work as an agricultural sorter in light of her fibromyalgia and any additional
14
     medical evidence that is obtained.
15
     F.     Remedy
16

17          3
                The ALJ discounted Plaintiff’s credibility in part on the basis that she did “not appear to
     allege an inability to work due to her mental impairments.” AR 23. This is incorrect. In her
18   application for benefits, Plaintiff alleged that she was disabled in part due to depression, anxiety,
     and a learning disability. AR 263. In her prehearing brief, Plaintiff again alleged disability due to
19   the severity of her mental health impairments. AR 360.
              It also appears the ALJ discounted Plaintiff’s testimony in part because she never disclosed
     abuse by her domestic partner, or that she did not consistently disclose the full extent of the abuse
20   to all of her providers. See AR 22. This was not a legitimate basis for discounting her subjective
     pain complaint testimony.

             ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
              JUDGMENT AND REMANDING TO THE COMMISSIONER
                                  ~ 18
     Case 1:19-cv-03046-RHW      ECF No. 18     filed 05/29/20   PageID.1824 Page 19 of 20




 1         Plaintiff asks the Court to remand for benefits rather than for further

 2   proceedings. ECF No. 13 at 17-18. In rare circumstances, the Court may remand for

 3   benefits when three elements are met (i.e., the “credit-as-true” rule): (1) the ALJ

 4   failed to provide legally sufficient reasons for rejecting the medical opinions; (2)

 5   further administrative proceedings would serve no useful purpose and there are no

 6   outstanding issues to resolve; and (3) if the improperly rejected medical opinions

 7   were credited as true, the ALJ would be required to find the claimant disabled on

 8   remand. Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004) (remanding for

 9   benefits because multiple treating rheumatologists wrote detailed reports about how

10   the claimant’s fibromyalgia prohibited her from working); see also Treichler v.

11   Comm’r of Soc. Sec., 775 F.3d 1090, 1099-1102 (9th Cir. 2014). In this case, the

12   first element is not satisfied—the ALJ gave legally sufficient reasons for rejecting

13   the medical opinions, at least given the record currently available.

14         Upon remand, the ALJ shall: (1) include fibromyalgia as a severe impairment

15   at step two, (2) further develop the record and reweigh the medical opinions if new

16   evidence becomes available, (3) reevaluate Plaintiff’s credibility, (4) offer Plaintiff

17   the opportunity for a new hearing, and (5) recalculate the residual functional

18   capacity considering all impairments (including fibromyalgia) and then evaluate

19   Plaintiff’s ability to perform past relevant work and, if need be, her ability to

20   perform other work available in the national economy. If necessary, the ALJ shall


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 19
     Case 1:19-cv-03046-RHW        ECF No. 18   filed 05/29/20   PageID.1825 Page 20 of 20




 1   obtain supplemental evidence from a vocational expert. The ALJ shall then issue a

 2   new decision.

 3                                        VIII. Order

 4         Having reviewed the record, the ALJ’s findings, and the parties’ briefing, the

 5   Court finds the ALJ’s decision is not supported by substantial evidence and contains

 6   legal error. Accordingly, IT IS ORDERED:

 7   1.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED.

 8   2.    Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED.

 9   3.    The Commissioner’s decision to deny Plaintiff’s application for Social

10         Security benefits is REVERSED and REMANDED to the Commissioner for

11         further proceedings consistent with this Order, pursuant to sentence four of 42

12         U.S.C. § 405(g).

13   4.    Judgment shall be entered in favor of Plaintiff and against Defendant and the

14         file shall be closed.

15         IT IS SO ORDERED. The District Court Executive is directed to enter this

16   Order, forward copies to counsel, and close the file.

17         DATED this May 29, 2020.

18                                    s/Robert H. Whaley
                                   ROBERT H. WHALEY
19                            Senior United States District Judge

20


            ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND REMANDING TO THE COMMISSIONER
                                 ~ 20
